On Application for Rehearing.
COLEMAN, Justice.
On application for rehearing, petitioner cites Clark v. State, 239 Ala. 10, 193 So. 320, and similar cases which state that the former statute relating to striking bills of exception because of delay in presenting or signing same did not rest in the Attorney General the exclusive right to decide, by moving to strike, that denial of constitutional rights of defendants in criminal cases may not be reviewed, and, in ruling upon such motion, this court would examine the bill of exceptions to see if any constitutional right had been denied.
In Patterson v. Alabama, 294 U.S. 600, 605, 55 S.Ct. 575, 577, 79 L.Ed. 1082, the *735late Mr. Chief Justice Hughes wrote concerning our former statute, § 6434, Code 1923, as follows:
“ * * * For it does not appear that the failure to file a hill of exceptions in time is sufficient in itself to deprive the state appellate court of jurisdiction. On the contrary, the statute of Alabama expressly denies to the court the authority, on its own motion, to strike a bill of exceptions because not filed in time, and provides for that action only upon motion of a party to the record or his attorney. The statute in terms allows parties to waive the objection. * * *”
It thus appears that under § 6434, Code 1923, this court had authority to examine a bill of exceptions, although not timely presented or signed, because timely presentation and signing were not jurisdictional. That is not true as to compliance with our former Rule 44 and present Rules 11, 39, and 44, Code 1940, Tit. 7 Appendix.
In Burch v. State, 249 Ala. 72, 29 So.2d 425, this court held that old Rule 44 had not been complied with where brief supporting petition for certiorari to the Court of Appeals had not been served on opposing counsel within fifteen days as provided by the rule, although such brief had been mailed within fifteen days. Present Rule 39 requires such brief to accompany the petition for certiorari which must he filed within fifteen days as specified in the rule. Rule 11 requires that such brief shall be served on the adversary by delivery or mailing, and Rule 44 specifies how service personally or by mail shall be made. In Oliver v. State, 256 Ala. 295, 54 So.2d 618, with respect to old Rule 44, this court said:
“It is obvious, on the face of the petition, that Supreme Court Rule 44, Code 1940, Tit. 7, Appendix, has not been complied with. Compliance with Rule 44 is jurisdictional. The petition for certiorari is therefore stricken.”
See also: Dawson v. State, 259 Ala. 205, 66 So.2d 568; Johnson v. State, 261 Ala. 373, 74 So.2d 508; Reserve Life Ins. Co. v. Longshore, 262 Ala. 95, 77 So.2d 392.
In the cases cited on original deliverance, this court uniformly held that failure to serve brief on the adversary in time was a failure to comply with present Rules 11, 39, and 44, and that compliance with those rules as to timely service of brief is a prerequisite for consideration of petition for certiorari to the Court of Appeals. Compliance with those rules is a prerequisite in the instant case and because of petitioner’s failure to comply we are without jurisdiction to entertain the instant petition.
Opinion extended.
Application overruled.
SIMPSON, GOODWYN and MERRILL, JJ., concur.